DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al (US Pat. No. 6,644,311), hereinafter Truitt in view of Bath et al (US 2016/0310691), hereinafter Bath.
Regarding claim 1, Truitt teaches a fluid control device (Fig. 3, Fig. 4, Col. 3: lines 47-64) comprising:
a suction port (Fig. 4: 86);
an exhaust port (Fig. 5: 90, Col. 5: lines 27-18);
a fan unit (Col. 5: lines 1-5) including a fan (Fig. 4: 52) and a fan case (fig. 4: 12) which the fan is housed (Fig. 5: 12);
a controller to control driving of the fan (Controller 38, Col. 2: lines 38-45);
a case (fig. 3: 58) including;
a first air blowing area in communication with outside through the suction port (Fig. 5: first portion of conduit 56);
a second air blowing area in which the fan unit is housed (Fig. 5: second half of conduit 56 and entering blower chamber area 12); and
a communication path through which the first air blowing chamber and the second air blowing chamber are in communication with each other (Fig. 5, the first half and second half of the conduit are connected through a bend); and 
a differential pressure sensor to sense a differential pressure between a pressure inside the first air blowing area and a pressure inside the second air blowing area. (Pressure ports 74, 76, Fig. 3: 72, Col. 5: lines 18-30, detects difference between first half of conduit 56 and second half of conduit 66)
Truitt does not explicitly teach a first chamber and a second chamber, However Pruitt teaches that the location of ports and shape and configuration may be changed so long as a pressure differential is created sufficient to be measured by a pressure sensor. (Col. 7: lines 46-55)
a respiratory treatment system with a fluid control device (Figs. 11a -11h: 4020) wherein has a first air blowing chamber in communication with outside through the suction port (Fig. 11H: 4020C1), a second air blowing chamber in which the fan unit is housed (Fig. 11H 4020c2); and a communication path through which the first air blowing chamber and the second air blowing chamber are in communication with each other (paragraph 299, through flow plate); and a differential pressure sensor to sense a differential pressure between a pressure inside the first air blowing chamber and a pressure inside the second air blowing chamber. (paragraph 303, flow sensor ports 4020sp connected to first chamber 402c1 and second chamber 4020c2 to measure a drop in pressure)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the structure of Truitt with the structure of Bath since Truitt teaches that any structure which provides a sufficient use may be used and the structure of Bath would provide the predictable result of providing the needed pressure drop. 

Regarding claim 10, Truitt and Bath teach a continuous positive airway pressure device (Fig. 3: Truitt) comprising:
the fluid control device according to claim 1; 
a mask (Fig. 3: 16); and 
a tube connecting the fluid control device to the mask. (Fig. 3: 14)

Regarding claims 2 and 11, Truitt in view of Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10 and Truitt and Bath further teaches wherein the differential pressure sensor is configured to sense the differential pressure between the pressure inside the first air blowing chamber and the pressure inside the second air blowing chamber (Truitt, Fig. Fig. 4, Bath paragraph 303);
the pressure inside the first air blowing chamber is obtained by a first pressure sensor to sense the pressure inside the first air blowing chamber (Truitt Fig. 4: 74, Bath paragraph 303); and
the pressure inside the second air blowing chamber is obtained by a second pressure sensor to sense the pressure inside the second air blowing chamber. (Truitt Fig. 4: 76, Bath paragraph 303)

Regarding claims 3 and 12, Truitt in Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, and Truitt further teaches wherein the controller is configured or programmed to:
control a rotation speed of the fan to be increased when the differential pressure is positive relative to a prescribed value (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60); and 
control the rotation speed of the fan to be decreased when the differential pressure is negative relative to the prescribed value. (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60)

Regarding claims 4 and 13, the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, wherein the controller is configured and programmed to:
determine that a respiration state of a patient connected to the exhaust port is an inhalation state when the differential pressure is positive relative to a prescribed value (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60); and
determine that the respiration state of the patient connected to the exhaust port is an exhalation state when the differential pressure is negative relative to the prescribed value. (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60)

Regarding claims 5 and 14, Truitt in view of Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, and Truitt and Bath further teaches wherein
the case includes a control chamber in which the controller is housed (Truitt, Fig. 3:38), the control chamber being located adjacent to the first air blowing chamber and the second air blowing chamber;(Truitt Col. 7: lines 41-45)
the first pressure sensing portion is defined by a first pressure sensing hole provided in a dividing wall between the first air blowing chamber and the control chamber (Truitt, Col. 7: lines 35-40;), the first pressure sensing hole being opening toward the first air blowing chamber (Truitt, Figs. 4 and 5 open towards first half of conduit); and
the second pressure sensing portion is defined by a second pressure sensing hole provided in a dividing wall between the second air blowing chamber and the control chamber (Truitt, Col. 7: lines 35-40; Bath Figs. 11c, 11n, 11o, paragraph 303), the second pressure sensing hole being opened toward the second air blowing chamber. (Truitt, Figs. 4 and 5, open towards the second half of the conduit; Bath, Figs. 11c, 11n, 11o, paragraph 303)

Regarding claims 6 and 15, Truitt in view of Bath teaches the fluid control device according to claim 5 and the cpap device according to claim 14, and Truitt and Bath further teaches wherein the first pressure sensing hole is opened in a direction orthogonal or substantially orthogonal to a direction in which the suction port is opened; (Truitt, Fig. 4 and Bath Fig.  11n) and
the second pressure sensing hole is opened in a direction orthogonal or substantially orthogonal to a direction in which the communication portion is opened. (Truitt, Fig. 4 and Bath Fig.  11n)

Regarding claims 7 and 16, Truitt in view of Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, and Truitt further teaches wherein 
the controller is configured or programmed to:
convert the differential pressure into a flow rate of the fluid (Col. 6: lines 39-43); and 
control the fan based on the flow rate. (Col. 6: lines 45-49)

Regarding claims 8 and 17, Truitt in view of Bath teaches the fluid control device of claim 7 and the continuous positive airway pressure device of claim 16, and Truitt further teaches wherein the controller is configured or programmed to:
estimate an exhalation timing based on the flow rate (Col. 6: lines 55- 60 distinguishes between inspiratory and expiratory phase); and control the fan in accordance with the exhalation timing to change a pressure of the fluid. (Col 6: lines 57-60, delivers appropriate EPAP pressure)

Regarding claims 9 and 18, Truitt in view of Bath teaches the fluid control device of claim 1 and Truitt further teaches the continuous positive airway pressure device of claim 10, further comprising a pressure sensor provided in the fan case to detect pressure of gas discharged from the fan unit. (Fig. 3: 22)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET M LUARCA/Primary Examiner, Art Unit 3785